DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/22 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1 have been amended. 
		Claims: 2-14 have been added. 

	EXAMINER’S NOTES:
	The examiner would like to note that the previous double patenting rejection indicated in the previous office action filed on 11/26/21 has been withdrawn in view of the applicant’s amendments.


Claim Objections
Claims 1-2 are objected to because of the following informalities:  

Claim 1 recites “… providing a 5G enhanced HetNet gateway (HNG) having a interface for communicating …” which recites “having a interface” which appears to be a “having an interface” similar to what is written in independent claim 8 (i.e. “… providing a 5G enhanced HetNet gateway (HNG) having an interface for communicating …”).
Claim 2 recites “The method of claim further comprising …” which recites “claim further” without indicating which claim from which claim 2 is dependent upon and appears to be a typographical error and should instead be written as being dependent upon independent claim 1 (i.e. “The method of claim 1, further comprising …”).
Appropriate correction is required.


Response to Arguments
Applicant’s arguments filed 02/28/22 with regards to claims 1-14 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that claim 1 has been amended to recite “a 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality” and accordingly, amended claim 1 is allowable over the art of record (See Page 4 of Applicant’s arguments filed 02/28/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Mishra does disclose the applicant’s argued limitations of “a 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portions of Mishra, Fig. 12 & [0039] & [0060] seen below:
    PNG
    media_image1.png
    525
    701
    media_image1.png
    Greyscale



[0060] FIG. 12 is a block diagram of a 5G ready architecture. The architecture includes an LTE user equipment (UE) 1200 in communication with an LTE Radio Access Network (RAN) 1201 which is in communication with an HNG 1202. Also shown is an Evolved Packet Core (EPC) network 1203 in communication with the HNG 1202. A 5G UE 1210 is shown in communication with a Next Generation (NR, 5G) RAN which is also in communication with the HNG 1202. A Next Generation Core Network (NGCN, 5G) 1212 is in communication with the HNG 1202. The HNG is a virtualization node, and provides advanced RAN functions thereby simplifying LTE & NR. The HNG abstracts core functionality for EPC & NGCN thereby providing distributed core functionality. The HNG helps keep latency down and simplifies 5G deployment options for 


[0039] The presently described HetNet Gateway (HNG) for 5G Interoperability Architecture can orchestrate and manage the Radio Access Network (RAN) across multiple technologies, including 3G, 4G, 5G and Wi-Fi. The HetNet Gateway is a carrier-grade, high-performance RAN orchestrator that is based on software-defined networking (SDN) and network function virtualization (NFV), and is compliant with all open and standard interfaces. The HNG virtualizes the RAN interfaces to manage the 5G, 4G and 3G (Long Term Evolution, or LTE, and universal mobile telecommunications system, or UMTS) RANs (HomeNodeBs/NodeBs and eNodeBs/HeNodeBs) in real-time via multi-technology self-organizing network (SON) and gateway functionality while abstracting and virtualizing RAN changes from the core network and the core network itself from the RAN. The HNG virtualizes thousands of base stations to look like a smaller number of virtualized cells to the core. The HNG also virtualizes radio network nodes such as Wi-Fi access points (APs), eNodeBs and NodeBs and makes them self-configurable, self-adjustable, and self-healing, helping with initial installation and ongoing maintenance. The HNG acts like a virtual radio network controller (vRNC or virtual RNC) for multi-RAT network handling resources for different technologies 3G, LTE/4G, 5G and Wi-Fi while optimizing call processing towards radio and core network elements.

	As can be seen from the highlighted portions of Mishra seen above, Mishra, Fig. 12 & [0060] discloses a block diagram of a 5G ready architecture that includes an LTE user equipment UE in communication with an LTE Radio Access Network RAN which is in communication with an HNG (i.e. reads on 5G enhanced HNG) and an Evolved  (i.e. reads on core network) which is in communication with an HNG and a 5G UE which is also in communication with the HNG and a next generation core network NGCN 5G (i.e. reads on core network) in communication with the HNG and the HNG abstracts core functionality for EPC & NGCN thereby providing distributed core functionality (i.e. reads on a 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality) and Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture which clearly reads on applicant’s argued limitations of “a 5G enhanced HNG abstracts core functionality for EPC and for the 5GC, thereby providing distributed core functionality”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra).

Regarding claim 1 and claim 8, Mishra discloses:
A method comprising: and A wireless network system comprising: providing at least one(Mishra, Fig. 12 & [0060] discloses a block diagram of a 5G ready architecture that includes an LTE user equipment UE in communication with an LTE Radio Access Network RAN which is in communication with an HNG (i.e. reads on 5G enhanced HNG) and an Evolved Packet Core EPC (i.e. reads on core network) which is in communication with an HNG and a 5G UE which is also in communication with the HNG and a next generation core network NGCN 5G (i.e. reads on core network) in communication with the HNG and the HNG abstracts core functionality for EPC & NGCN thereby providing distributed core functionality and the HNG speaks standard interfaces (i.e. reads on interface for communicating) and interoperates with 5G radios and the core and other radios exchange information with HNG because the HNG is a peer radio and the HNG transparently enables the use of either EPC or NGCN as appropriate given the coupled base station (i.e. reads on base station) and handovers are enabled across 4G / 5G using the HNG as a core virtualization gateway and interworking gateway to interwork handover communications such as via X2; Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture).
Mishra discloses in one embodiment that the gateway communicates with both 5G & LTE RAN and 5G & LTE core network and includes a coupled base station but fails to explicitly disclose in the same embodiment that the HNG communicates with the base station that utilizes either a non-stand-alone NSA base station or a stand-alone SA base station and therefore fails to disclose in the same embodiment, the limitations of “providing at least one of a Non-Stand-Alone (NSA) base station and a Stand-Alone (SA) base station; providing a 5G enhanced HetNet gateway (HNG) having an interface for communicating with the at least one NSA base station and SA base station;”.
 	In a different embodiment, Mishra discloses:
providing at least one of a Non-Stand-Alone (NSA) base station and a Stand-Alone (SA) base station; providing a 5G enhanced HetNet gateway (HNG) having an at least one NSA base station and SA base station;  (Mishra, [0039] discloses a HetNet Gateway HNG for 5G interoperability architecture and the HNG virtualizes the RAN interfaces to manage the 5G, 4G and 3G RANs and gateway functionality while abstracting and virtualizing RAN changes from the core network and the core network itself from the RAN and the HNG virtualizes thousands of base stations and also virtualizes radio network nodes such as WiFi access points eNOdeBs and NodeBs; Mishra, [0059] discloses various architectures for a 5G ready architecture are shown including both standalone SA and non-standalone NSA scenarios; Mishra, Fig. 15 & [0064] discloses the HNG translates the 5G core signaling plane communication from NGCN en route to and from 4G base station; Mishra, [0062] discloses the HNG and EPC represent a standalone LTE and EPC connected network; Mishra, [0013] discloses a method of providing 5G interoperability is presented that includes providing a gateway having a radio access network RAN interface for communicating with at least one RAN, a core network interface for communicating with at least one core network and a processor and includes processing by the processor, 5G signaling received from the at least one RAN on the RAN interface and providing core signaling to at least one core network and includes processing by the processor signaling received from the at least one core on the core network interface and providing 5G RAN signaling to at least one RAN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the HNG is implemented to be connected to and communicating with both or either standalone SA and non-standalone base stations depending on the scenario).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Mishra, [0085]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
Regarding claim 2 and claim 9, Mishra discloses:
The method of claim 1, further comprising routing signals and The system of claim 8, wherein signals are routed through the HNG and performing slice pairing for at least one of 2G, 3G, and 4G to an underlying slice in the core network using 5G slice protocols (Mishra, Fig. 9A & [0054] discloses the network slice pairing function between RAN / fixed access and CN and network slicing as defined in 5G permits flexible radio resource allocation among slices, the ability to scale easily with the addition of new slices and efficient use of radio and energy resources and the HNG enables this across any-G, any-haul, using slicing layer within HNG that is shared across Gs and accordingly, 2G, 3G, 4G as well as 5G and fixed access RATs can benefit from end to end slicing and different devices have one or more RAN slices which may connect with one or more core network slices and the RAN slices are paired with CN slices by the HNG according to needs of the device as well as needs of the network).


Claim 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer).

Regarding claim 3 and claim 10, Mishra discloses:
The method of claim 1 (see claim 1) and The system of claim 8 (se claim 8).  Mishra discloses performing network slice pairing and in addition, Mishra, [0056] discloses one or more of slice IDs, tunnel IDS, etc. are assigned by the HNG to enable appropriate transport of data within each slice but fails to explicitly disclose that said slice information correspond to network slice assistance information NSSAI and therefor fails to disclose, inter alia, “further comprising using, by the HNG, NSSAI (network slice assistance information).” 
In a related field of endeavor, Theimer discloses:
 further comprising using, by the HNG, NSSAI (network slice assistance information) (Theimer, [0038] discloses the interworking function can also use the NSSAI to select an AMF in other situations such as during the registration phase and the NSSAI can also be used for selecting an access network slice by the interworking function; Theimer, [0031] discloses user equipment provide network slice selection assistance information NSSAI parameters to the network to assist in selection of a slice instance for the user equipment and a single NSSAI may lead to the selection of several slices and an NSSAI is a collection of smaller components, single-NSSAIs 5-NSSAI which each include a slice service type SST and possibly a slice differentiator SD and the slice service type refers to an expected network behavior in terms of features and services and the slice differentiator can help selecting among several network slice instances of the same type; Theimer, [0022] discloses an interworking function is disposed between the Ethernet and the core network and can also be referred to as a non-3GPP interworking function N3IWF and is configured to modify or translate messages conveyed from the fixed access user equipment to the core network so that the fixed access user equipment appears to be accessing the core network according to the mobile access standards or protocols from the perspective of the core network; Theimer, Fig. 8 & [0057] discloses the user equipment can also represent other types of devices such as residential gateways and has a fixed access connection to an Ethernet which is connected to an interworking function N3IWF).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra to incorporate the teachings of Theimer for the purpose of providing the system with a 
Regarding claim 4 and claim 11, Mishra in view of Theimer discloses:
The method of claim 3 and The system of claim 10 wherein each NSSAI has multiple S-NSSAI (single NSSAI) slices (Theimer, [0031] discloses user equipment provide network slice selection assistance information NSSAI parameters to the network to assist in selection of a slice instance for the user equipment and a single NSSAI may lead to the selection of several slices and an NSSAI is a collection of smaller components, single-NSSAIs 5-NSSAI which each include a slice service type SST and possibly a slice differentiator SD and the slice service type refers to an expected network behavior in terms of features and services and the slice differentiator can help selecting among several network slice instances of the same type).


Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer) and further in view of FACCIN et al. (US Patent Publication 2019/0124561 herein after referenced as Faccin).  

Regarding claim 5 and claim 12, Mishra in view of Theimer discloses:
The method of claim 4 (see claim 4) and The system of claim 11 (see claim 11).  Mishra in view of Theimer discloses an interworking function gateway device utilizing a network slice selection assistance information comprising a collection of single network slice selection assistance information S-NSSAI to select a slice instance but fails to explicitly disclose that said S-NSSAI includes multiple DNNs and therefore fails to disclose “wherein each S-NSSAI slice has multiple Data Network Names (DNNs) configured.” 
In a related field of endeavor, Faccin discloses:
(Faccin, [0085] discloses each S-NSSAI may contain multiple DNNs and one default DNN; Faccin, [0008]-[0009] discloses enabling network slice selection policies NSSP to map applications to network slices to a data network name DNN and discloses enabling UE functionality to maintain a mapping between active packet data network connections corresponding single network slice selection assistance information S-NSSAI; Faccin, [0082] discloses the identification and selection of a network slice is based on the S-NSSAI and the NSSAI; Faccin, [0084] discloses the NSSAI is a collection of S-NSSAIs; Faccin, Fig. 9 & [0043] discloses the wireless communication network includes at least one network device comprising an interworking component that performs network-related operations to support interworking between 5GS network slicing and EPC connectivity; Faccin, [0032] discloses enhance network slice selection policies to map not only applications to network slices and to a data network name DNN but also to the access point name APN to be used when the UE is in the EPC).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra in view of Theimer to incorporate the teachings Faccin of for the purpose of providing the system with a means to enhance network slice selection policies (Faccin, [0032]) making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / .


Claim 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US Patent Publication 2019/0364616 herein after referenced as Mishra) in view of THEIMER et al. (US Patent Publication 2021/0153111 herein after referenced as Theimer) and further in view of Velev et al. (US Patent Publication 2019/0200285 herein after referenced as Velev).  


Regarding claim 6 and claim 13, Mishra in view of Theimer discloses:
The method of claim 3 (see claim 3) and The system of claim 11 (see claim 11).  Mishra in view of Theimer discloses an interworking function gateway device utilizing a network slice selection assistance information NSSAI but fails to explicitly disclose that said NSSAI is configured by the serving PLMN and therefore fails to disclose “wherein a configured NSSAI is configured by a serving Public Land Mobile Network (PLMN) or default NSSAI configured by Home Public Land Mobile Network (HPLMN).”  	In a related field of endeavor, Velev discloses:
wherein a configured NSSAI is configured by a serving Public Land Mobile Network (PLMN) or default NSSAI configured by Home Public Land Mobile Network (HPLMN) (Velev, [0077] discloses a UE provisioning performed by a HPLMN is referred to as a default UE network slice configuration and contains configured NSSAI for the HPLMN and one or more default configured NSSAIs for other PLMNs and any other serving PLMN such as a VPLMN may provide additional network slice configurations to the UE such as a configured NSSAI for a serving PLMN only applicable to the serving PLMN; Velev, [0098] discloses there may be many ways for the serving AMF to determine whether the UE is provided with a configured NSSAI for a serving PLMN; Velev, [0084] discloses if a requested NSSAI is not included in a registration message then a configured S-NSSAI for a HPLMN is not received, an AMF determines that a UE should be provided with a network slicing configuration information and the AMF devices a configured NSSAI for the HPLMN based on subscribed NSSAIs and the configured NSSAI for the HPLMN may also include an indication for default S-NSSAIs and the AMF may determine that either there is no configured NSSAI for a serving PLMN and therefore the AMF creates and/or derives a new configured NSSAI for the serving PLMN; Velev, [0106] discloses this indication may also indicate all PLMNs for which no other configured NSSAI is provided in which case the configured NSSAI may be a default configured NSSAI for any VPLMN; Velev, [0109]-[0110] discloses the serving AMF may determine whether to provide the configured NSSAI for HPLMN based on at least one of the following conditions and discloses the serving AMF may take into consideration information about whether the UE is provided with configured NSSAI for a current PLMN and if the information is negative, then the serving AMF may decide to provide the configured NSSAI for HPLMN).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mishra in view of Theimer to incorporate the teachings Velev of for the purpose of providing the system with a means to receive and determine the NSSAI to be utilized (Velev, [0077] & [0084] & [0109]-[0110]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a 
Regarding claim 7 and claim 14, Mishra in view of Theimer and further in view of Velev discloses:
The method of claim 6 and The system of claim 13 wherein when the serving PLMN doesn't have specific configured PLMN then the serving PLMN uses default configured NSSAI from HPLMN (Velev, [0098] discloses there may be many ways for the serving AMF to determine whether the UE is provided with a configured NSSAI for a serving PLMN; Velev, [0084] discloses if a requested NSSAI is not included in a registration message then a configured S-NSSAI for a HPLMN is not received, an AMF determines that a UE should be provided with a network slicing configuration information and the AMF devices a configured NSSAI for the HPLMN based on subscribed NSSAIs and the configured NSSAI for the HPLMN may also include an indication for default S-NSSAIs and the AMF may determine that either there is no configured NSSAI for a serving PLMN and therefore the AMF creates and/or derives a new configured NSSAI for the serving PLMN; Velev, [0106] discloses this indication may also indicate all PLMNs for which no other configured NSSAI is provided in which case the configured NSSAI may be a default configured NSSAI for any VPLMN; Velev, [0109]-[0110] discloses the serving AMF may determine whether to provide the configured NSSAI for HPLMN based on at least one of the following conditions and discloses the serving AMF may take into consideration information about whether the UE is provided with configured NSSAI for a current PLMN and if the information is negative, then the serving AMF may decide to provide the configured NSSAI for HPLMN; Velev, [0077] discloses a UE provisioning performed by a HPLMN is referred to as a default UE network slice configuration and contains configured NSSAI for the HPLMN and one or more default configured NSSAIs for other PLMNs and any other serving PLMN such as a VPLMN may provide additional network slice configurations to the UE such as a configured NSSAI for a serving PLMN only applicable to the serving PLMN).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645